      Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 1 of 41




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

DEAN HIGGINS;

       Plaintiff,

       v.                                Case No.: 4:19cv308

MARK S. INCH, in his official
capacity as Secretary of the Florida
Department of Corrections; MARK
JONES; OFFICER T. JOHNSON;
OFFICER S. WICKER; JASON
SCHUENEMAN; and OFFICER
LANDERS;

       Defendants.

                                     /

                                    COMPLAINT

      Plaintiff Dean Higgins (“Higgins”) sues Defendants Mark S. Inch (“FDOC”)

in his official capacity as Secretary of the Florida Department of Corrections; Mark

Jones; Officer T. Johnson; Officer S. Wicker; Jason Schueneman; and Officer

Landers and alleges as follows:


                                  INTRODUCTION

      1.     Higgins had epilepsy when he was admitted to prison and experienced

an epileptic seizure on Sept. 27, 2018, while at DeSoto CI. During this epileptic

seizure, he reportedly bit Officer Jessica Tirado. Instead of viewing this incident

as an involuntary act, untrained prison officials battered Higgins. Furthermore,
      Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 2 of 41




because of his disability, prison officials placed in him isolation for his last 7½

months in prison. The prison officials’ response was unlawful and unjust.


                              JURISDICTION & VENUE

      2.     Plaintiffs bring this action pursuant to (a) 42 U.S.C. § 1983, for

violations of civil rights under the Eighth and Fourteenth Amendments to the

United States Constitution; (b) Title II of the Americans with Disabilities Act, as

amended, see 42 U.S.C. § 12101 et seq., (hereinafter the “ADA”); (c) Section 504

of the Rehabilitation Act of 1973, as amended, see 29 U.S.C. § 794 et seq.

(hereinafter the “Rehabilitation Act”); and (d) state common law.


      3.     This Court has subject-matter jurisdiction over this matter pursuant to

28 U.S.C. § 1331 (federal question); 28 U.S.C. § 1343(a)(3) (civil rights); and 28

U.S.C. § 1367 (supplemental jurisdiction).


      4.     Venue is proper in this judicial district and division pursuant to 28

U.S.C. §1391(b)(1). Defendant FDOC resides in this district and division. All

Defendants are residents of Florida.


                                        PARTIES

      5.     Plaintiff Dean Higgins (“Higgins”) was formerly detained in prison by

FDOC from June 9, 2017, through May 10, 2019. During this entire time—and at

all material times—FDOC had custody and control of Higgins. Accordingly,


                                       Page 2 of 41
      Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 3 of 41




Higgins was subject to the policies, practices, and customs of FDOC. He is

currently on felony probation administered by FDOC.


             (a)   At all times material, Higgins lived with epilepsy and autism,

and accordingly was and is a person with a disability as defined by the ADA and

the Rehabilitation Act.


             (b)   At all times material, Higgins has experienced and experiences

episodic epileptic seizures—he does not continually have them. See 42 U.S.C.

§ 12102(4)(D). When Higgins had and has an epileptic seizure, his physical or

mental impairments from epilepsy substantially limits one or more of his major life

activities, including but not limited to caring for himself, performing manual tasks,

seeing, hearing, eating, sleeping, walking, standing, lifting, bending, speaking,

learning, reading, concentrating, thinking, communicating, and working. See 42

U.S.C. § 12102(2)(A).


             (c)   At all times material, Higgins has lived with Autism Spectrum

Disorder (“Autism”). Autism is a neurodevelopmental disorder that is

characterized by persistent deficits in social communication and social interaction

across multiple contexts, inflexible adherence to routines, and hyper-reactivity to

sensory input. Autism is a disability pursuant to the ADA and Rehabilitation Act.




                                     Page 3 of 41
      Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 4 of 41




      6.     Defendant Mark S. Inch (“FDOC”) is the Secretary of the Florida

Department of Corrections. He is sued in that official capacity. He is responsible

for the operation of Florida’s prison system, including compliance with the

Constitution and federal laws.


             (a)    At all material times, FDOC was a “public entity” for purposes

of ADA. See 42 U.S.C. § 12131(1).


             (b)    At all material times, FDOC “receive[d]” federal financial

assistance for services, programs, or activities. See 29 U.S.C. § 794(a).


             (c)    The alleged violations of the ADA and Rehabilitation Act were

committed by FDOC’s agents and employees while acting within the course and

scope of their employ and/or agency with FDOC. Thus, FDOC is vicariously

liable for their actions or inactions.


      7.     Defendant Mark Jones (“Warden Jones” or “Jones”) was at all

material times the Warden of DeSoto Correctional Institution (“DeSoto CI”) in

DeSoto County, Florida. He is sued in his individual capacity.


      8.     Defendant T. Johnson (“Off. Johnson”) was at all material times a

corrections officer for FDOC at DeSoto CI. He is sued in his individual capacity.




                                         Page 4 of 41
      Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 5 of 41




      9.        Defendant S. Wicker (“Off. Wicker”) was at all material times a

corrections officer for FDOC at DeSoto CI. He is sued in his individual capacity.


      10.       Defendant Jason Schueneman (“Sgt. Schueneman”) was at all

material times a corrections officer Sergeant for FDOC at DeSoto CI. He is sued

in his individual capacity.


      11.       Defendant Landers (“Off. Landers”) was at all material times a

corrections officer for FDOC at DeSoto CI. He is sued in his individual capacity.


      12.       Prison officials, including all individually named Defendants, were

employees or agents of FDOC. At all material times, they were under the control

and supervision of FDOC and acted within the scope of their employment or

agency.


      13.       Each Defendant at all instances relevant to this complaint acted under

color of law.


                                         FACTS

   A. The Seizure

      14.       At all relevant times, Higgins had epilepsy and a history of grand mal

epileptic seizures. Prior to the alleged prison rule violations of Sept. 27, 2018,

Higgins’s prison medical records reflected a history of seizures and past treatment

for epilepsy.

                                       Page 5 of 41
      Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 6 of 41




      15.    Epileptic seizures may cloud awareness, block normal communication

and produce a variety of undirected, involuntary, and unorganized movements.

These seizures may have symptoms that may be erroneously perceived as

combative, including screaming, running, flailing, unnatural looking movements of

the arms or legs, spitting, shouting, and abusive statements. All of these are

involuntary and unconscious symptoms of seizures.


      16.    Notwithstanding Higgins’s known history of a seizure disorder,

neither the FDOC, Warden Jones, nor any DeSoto CI correctional officer

implemented appropriate training relating to responses to a seizure.


      17.    On the morning of Sept. 27, 2018, Higgins had an epileptic seizure, in

the E-dormitory at DeSoto CI.


      18.    That morning, inmates alerted Officer Charleston that Higgins was on

the bathroom floor. She went to the bathroom and saw Higgins. Higgins appeared

to Off. Charleston to be having a seizure. Off. Charleston radioed and requested

assistance of additional corrections officers and medical personnel.




                                     Page 6 of 41
       Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 7 of 41




       19.     Officer Jessica Tirado and Sgt. Schueneman responded to E-

dormitory. They attempted to mechanically restrain1 Higgins. One or both rolled

him onto his chest to handcuff his hands behind his back.


       20.     DeSoto CI prison officials failed to provide proper seizure-care to

Higgins. They failed to prevent Higgins from choking or otherwise injuring

himself during his grand mal seizure.


               (a)     A person experiencing an epileptic seizure should not be

mechanically restrained. The use of restraints to control a person experiencing an

epileptic seizure or restraining him face-down can prompt the person to

involuntarily struggle and lead to injury, asphyxiation, and/or cardiac arrest.


               (b)     When properly trained and directed, prison officials can provide

proper emergency care to a person experiencing an epileptic seizure. Proper care

may include giving the individual epilepsy medicine, giving the individual glucose

if they are hypoglycemic individual, clearing the airway, hemorrhage control, or

CPR. To prevent the tongue, saliva, or liquids in the mouth from blocking the




       1
         “Mechanically restrain,” as used in this complaint, describes the use of a physical or
mechanical device to control the movement of a person’s body or limbs, including, but not
limited to, the use of flex cuffs, soft restraints, hard metal handcuffs, a black box, chubb cuffs,
leg irons, belly chains, a security or tether chain, or a convex shield.


                                            Page 7 of 41
      Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 8 of 41




airway, a responder should turn the individual on one side. This allows gravity to

keep the airway clear of the tongue and any fluids in the mouth.


              (c)   FDOC failed to adequately train DeSoto CI prison officials how

to recognize and properly care for persons experiencing a seizure.


      21.     One or more persons alerted Off. Tirado, Sgt. Schueneman, and other

responding officers that Higgins was having a seizure. Off. Tirado and

Sgt. Schueneman did not cease trying to mechanically restrain Higgins.


      22.     During this incident, when Off. Tirado attempted to mechanically

restrain Higgins, he clenched his jaws and reportedly bit her.


      23.     During the seizure, Higgins bit and injured his tongue, and was treated

for the injury at the prison medical center. The biting of one’s tongue is a common

injury during a seizure.


      24.     Because Higgins was mechanically restrained during his seizure,

Higgins suffered abrasions and bruising on his ankles and wrists.


      25.     Off. Tirado attempted to restrain Higgins before he reportedly had

bitten her.


      26.     Medical personnel responded to E-dormitory within about 5 minutes

after Off. Charleston first saw Higgins on the floor.

                                     Page 8 of 41
        Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 9 of 41




        27.   Later on Sept. 27, 2018, Higgins reported to medical staff that he had

a history of seizures and had just had a seizure earlier that morning.


        28.   Later that day, he told FDOC Inspector Greg Fulcher, Office of the

Inspector General, that he has a history of seizures and had just had a seizure to

explain the alleged prison rule violations of Sept. 27, 2018.


        29.   On Sept. 29, 2018, Higgins experienced another seizure. On Sept. 29,

2018, FDOC medical personnel prescribed and administered him Dilantin, which

is anti-seizure medication used to treat epilepsy. These were contemporaneously

noted in Higgins’s prison medical file.


        30.   On Oct. 1, 2018, Higgins experienced another seizure and was

admitted to the prison’s infirmary. On Oct. 1, 2018, FDOC medical personnel

prescribed and administered him Tegretol, a different anti-seizure medication used

to treat epilepsy. This was contemporaneously noted in Higgins’s prison medical

file.


    B. Higgins’s Autism

        31.   Autism Spectrum Disorder (“Autism”) is a lifelong

neurodevelopmental condition characterized by deficits in communication and

social interaction, as well as a restricted repertoire of activities and interest.




                                       Page 9 of 41
      Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 10 of 41




      32.    Autism has a range of associated deficits that vary widely, including:

difficulty in reading emotions on the faces of others, nonverbal communication,

social interactions, and motor coordination; a tendency to state what they think

without regard for social consequences; idiosyncratic interests; literal interpretation

of language; and an ability to be honest to the point of offending others.


      33.    People with Autism are often highly sensitive to their environments,

including unusually sensitive sensory systems, meaning that their senses sight,

hearing, touch, smell, and taste can all be easily overloaded.


      34.    From the inception of his incarceration, FDOC, Warden Jones, and

other DeSoto CI correctional officers had knowledge that Higgins was Autistic.


      35.    Because of Higgins’s inability to advocate for himself, Higgins

requested that his mother Sarah Higgins advocate on his behalf. Higgins’s mother

called Warden Jones and others at DeSoto CI multiple times and sent emails, to

advise that Higgins was Autistic, and as a result would be severely depressed and

confused with the unfamiliar environment.


   C. Isolation as a result of his seizure

      36.    Higgins was charged with violating prison rules during the incident on

Sept. 27, 2018.




                                     Page 10 of 41
      Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 11 of 41




      37.    On Oct. 2, 2018, DeSoto CI’s disciplinary team conducted a

disciplinary hearing on the alleged prison rule violations of Sept. 27, 2018. During

this hearing, Higgins explained that he has epilepsy and a history of epileptic

seizures. Higgins protested that he had a seizure and his alleged disciplinary

violations were involuntary. DeSoto CI prison official S.L. Durie rejected

Higgins’s defense, responding that Higgins had no medical history record of

epileptic seizures. However, Durie encouraged Higgins to file a grievance to alert

prison officials that he has epilepsy, a history of epileptic seizures, and that he had

one on Sept. 27, 2018. She explained that Higgins would not properly be

disciplined for an involuntary act.


      38.    The disciplinary team adjudicated Higgins guilty of the alleged prison

rule violations of Sept. 27, 2018, and recommended no less than 60 days of

disciplinary confinement as punishment.


      39.    Warden Jones approved the disciplinary team’s recommendation and

punished Higgins with no less than 60 days of disciplinary confinement as

punishment. See Fla. Admin. Code Ann. r. 33-601.309(2).


      40.    Higgins’s disciplinary confinement did not enlarge his duration of

confinement.




                                      Page 11 of 41
     Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 12 of 41




      41.    On Oct. 3, 2018, DeSoto CI’s Institutional Classification Team (ICT)

held a hearing to consider changing Higgins’s custody classification because of the

alleged prison rule violations of Sept. 27, 2018. See Fla. Admin. Code Ann. r. 33-

601.800(3)(g). The ICT consists of the warden or assistant warden, classification

supervisor, and chief of security. See Fla. Admin. Code Ann. r. 33-601.209.

Colonel J. Morales was a member of that ICT.


      42.    At the ICT hearing, Higgins explained that he has epilepsy and a

history of epileptic seizures. Higgins protested that he had a seizure and his

alleged disciplinary violations were involuntary. The ICT recommended Higgins’s

custody classification be changed to Close Management I (CM1) because of the

result of the disciplinary hearing. CM1 is “the most restrictive single cell housing

level of all the close management status designations.” Fla. Admin. Code Ann. r.

33-601.800(2)(a)(1). Soon after, the ICT’s recommendation was approved, and

Higgins’s custody classification was changed to CM1.


      43.    In early October 2018, Higgins filed a number of grievances

contesting the imposition of disciplinary confinement as punishment. He

explained he has a history of seizures; he was having a seizure when he reportedly

bit Off. Tirado; and he has experienced seizures since Sept. 27, 2018. Warden

Jones rejected these grievances.



                                    Page 12 of 41
     Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 13 of 41




      44.    On Nov. 27, 2018, Higgins’s counsel alerted Warden Jones and

Kenneth Steely (General Counsel for FDOC) that Higgins has a diagnosis of

epilepsy and has several seizures while at DeSoto CI.


      45.    Warden Jones had the authority to direct the disciplinary team to

conduct a rehearing because of new evidence. See Fla. Admin. Code Ann. r. 33-

601.309(4) & 33-601.310(1). Nevertheless, Warden Jones did not direct a

rehearing and left in place Higgins’s punishment by disciplinary confinement,

which left Higgins in isolation.


      46.    Warden Jones had the authority to reconvene an ICT to review

Higgins’s custody classification. Warden Jones had the authority to elect to serve

on the ICT. Nevertheless, Warden Jones failed to reconvene the ICT and elect to

serve on it and left in place Higgins’s custody classification as CM1, which left

Higgins in isolation.


   D. Isolation conditions

      47.    Because of the alleged prison rule violations of Sept. 27, 2018, FDOC

detained Higgins in isolation for approximately 225 days (7½ months) from

Sept. 27, 2018, through May 10, 2019, when he was released




                                    Page 13 of 41
     Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 14 of 41




             (a)   From Sept. 27, 2018, through Oct. 2, 2018, Higgins was held in

administrative confinement because of the alleged prison rule violations of Sept.

27, 2018.


             (b)   For no less than the 60 days following Higgins’s disciplinary

hearing on Oct. 2, 2018, Higgins was held in disciplinary confinement because of

the alleged prison rule violations of Sept. 27, 2018.


             (c)   After Higgins’s disciplinary confinement ended, Higgins

remained in isolation as a result of his custody classification that was amended

because of the alleged prison rule violations of Sept. 27, 2018.


             (d)   Higgins was detained at DeSoto CI from Sept. 27, 2018,

through approximately March 14, 2019.


             (e)   On or about March 14, 2019, Higgins was transferred from

DeSoto CI to Florida State Prison in Raiford, Florida. He remained detained at

Florida State Prison until his release. Florida State Prison houses one of Florida’s

three death row cell blocks and Florida’s execution chamber.


      48.    During this time in isolation, Higgins was largely detained in cells

with the following characteristics:




                                      Page 14 of 41
      Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 15 of 41




             (a)    His cell measured approximately six by eight feet, or

approximately 50 square feet. The American Correctional Association standard for

isolation cells is 80 square feet.


             (b)    The walls were monotone concrete aside from rust and mold.

Prison officials prohibited him from hanging any personal items, such as

photographs or drawings, on the walls. The cells did not have mirrors for Higgins

to see himself. There were no wall clocks. The walls were barren.


             (c)    The cells in DeSoto CI had a window that could only be opened

1 inch and only through this opening could Higgins receive fresh air and see a view

of barbed wire, but no nature.


             (d)    The cells were not air conditioned and were improperly climate

controlled. When it was hot outside, it was hot in the cell; when it was cold

outside, it was cold in the cell. Higgins was not provided extra cloths to keep

warm or permitted to remove cloths to cool off.


             (e)    Confinement units were loud. In addition to the exhaust fans,

prison staff slammed doors and knocked metal restraints and keys on steel

throughout the unit. They yelled at people, and people yelled back. Automatic

door locks popped loudly and frequently. Chains rattled as people in full restraints

shuffle through the unit. People experiencing mental health symptoms in nearby

                                     Page 15 of 41
     Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 16 of 41




cells howled, screamed, and talked to themselves or anyone who would listen.

People pounded on their doors to get the attention of staff for legitimate concerns,

or as an emotional release.


             (f)   Prison staff controlled the lights inside cells. Lights were

turned off late at night and back on early in the morning for a period of darkness

totaling only four to six hours. At DeSoto CI, prison staff would often only turn

the lights off at 1:00 or 2:00 am and turn them back on at 4:00 am for breakfast.

The cell’s artificial lights made sleeping difficult especially because Higgins was

prohibited from covering his eyes from the light to sleep. Higgins was sleep

deprived.


      49.    During this time in isolation, Higgins was permitted few possessions.


             (a)   He had no change of clothes at DeSoto CI. At Florida State

Prison he was permitted only three changes of cloths.


             (b)   At DeSoto CI, he was permitted no reading material (aside from

a scriptural and devotional materials). At Florida State Prison, he was permitted

limited reading materials and property.


             (c)   He was not permitted a tablet, TV, or radio.




                                    Page 16 of 41
     Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 17 of 41




      50.      During this time in isolation, Higgins was prohibited from

participating in any form of communal worship or prayer. He never spoke with a

Chaplin at DeSoto CI. At Florida State Prison, Higgins he spoke with the Chaplin

through a cell door. Before his time in isolation, he regularly attended a Sunday

prayer group.


      51.      During this time in isolation, at DeSoto CI, sewage would backup in

the units and raw sewage would seep into Higgin’s cell, at times a number of

inches deep.


      52.      During this time in isolation, Higgins was deprived of normal human

contact and normal physical touch. In the general population, people have many

opportunities to communicate with other incarcerated people, correctional officers,

family members, healthcare staff, religious clergy, teachers, and work supervisors.

They can engage in such communications without mechanical restraints or

physical barriers between them. In contrast, Higgins rarely had these

opportunities.


               (a)   Prison officials prohibited Higgins from trying to communicate

with incarcerated people in other cells—shouting is prohibited by rule, and quiet

conversations between cells was nearly impossible.




                                     Page 17 of 41
      Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 18 of 41




                (b)   Prison officials required medical staff to shout through

Higgins’s cell door and Higgins to shout responses back. Higgins could not have

frank discussions through a heavy solid door, in part because he did not want to

shout personal information that could be heard by other incarcerated people and

correctional staff.


                (c)   Higgins was prohibited from standing and looking out his cell

door or window for more than a few minutes.


      53.       During this time in isolation, Higgins ate, slept, and defecated in his

small cell. Instead of eating communally in dining halls, he had to wait for his

food to be delivered on a tray through the slot in the door. He had to eat on his

beds or the floor, mere inches from his toilet. The toilet flushes were timed and

controlled by correctional officers. Thus, Higgins often had to eat his meals

accompanied by the smell of feces and urine stagnating in his unflushed toilets.


      54.       During the first 10 days in isolation, DeSoto CI prison officials

regularly failed to deliver Higgins lunch and dinner. They tormented him by

banging on his door, cursing at him, and telling him that Higgins would not get out

of isolation.




                                       Page 18 of 41
      Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 19 of 41




      55.    During this time in isolation, Higgins was only permitted to leave his

isolation cell for five- to ten-minute showers at DeSoto CI three times a week and

at Florida State Prison once a week.


      56.    Other than the showers, in 7½ months Higgins only left his isolation

cell less than a couple dozen times for meetings with his attorney, a classifications

officer, or medical personnel.


      57.    During this time in isolation, Higgins was deprived of environmental

stimulation and was forced to remain idle. He spent his time slowly eating meals,

repeatedly brushing his teeth, and staring at the wall.


      58.    During this time in isolation, Higgins was deprived of a proper way to

exercise.


             (a)    His cell was too small to engage in meaningful exercise.


             (b)    Although FDOC rules permitted Higgins to exit his isolation

cell three times per week, DeSoto CI prison officials regularly denied Higgins

recreation privilege without explanation. He was only permitted to leave his cell

for recreation twice at DeSoto CI. Florida State Prison officials denied Higgins

recreation privilege based on minor or pretextual violations, e.g., Higgins placed

his toothbrush on his soap dish instead of having it in his hand when called for



                                     Page 19 of 41
      Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 20 of 41




recreation. After ten attempts to go to recreation and being denied each time,

Higgins stopped requesting recreation. He was never permitted to leave for

exercise at Florida State Prison.


       59.    During this time in isolation, Higgin was subjected to degrading and

dehumanizing security measures. FDOC’s use of restraints, cell searches, strip

searches, exercise cages, dayroom cages, and non-contact visiting booths are not

based on individualized assessments of safety and security threats.


              (a)      When he left his isolation cell, Higgins was restrained in black

metal devices (“black boxes”) that cover the handcuff chain and keyholes. The

black box was often used in combination with a belly chain that fixes the handcuffs

at waist level, creating a more rigid and severe restraint that prevent him from

freely moving his hands and arms beyond his waist. The black box caused Higgins

pain. He was also restrained in leg irons on his ankles—which forced him to take

very short steps or shuffle their feet.


              (b)      Higgins was required to be restrained during medical exams

and attorney visits.


              (c)      Higgins was cut and bruised on wrists and ankles by these

restraints.




                                       Page 20 of 41
     Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 21 of 41




             (d)   Higgins was subject to strip and cell searches when he left his

isolation cell. During strip searches, correctional staff forced him to remove all

clothes, squat, and cough in the presence of others; prison officials subjected

Higgins to hand searches of genitals, ears, and hair. During cell searches, staff

went through his belongings, often scattering his papers, opening and emptying

their hygiene products, at times tearing pages from photo albums, and generally

making a mess of their cells.


   E. Effect of Isolation

      60.    Solitary confinement, also known as “isolation,” is increasingly

recognized by medical and mental health professionals, scholars, scientists, and

advocates throughout the United States and around the world as torture.

Individuals subject to isolation are more likely to exhibit anxiety, depression,

insomnia, confusion, withdrawal, emotional flatness, cognitive disturbances,

hallucinations, paranoia, psychosis, and suicidality. These effects begin to manifest

within hours or days of isolation, worsening with time and causing permanent

damage to individuals, especially those who linger in isolation for months or years.

Isolation inflicts devastating harm on the individuals who experience it, places

them and their families and communities at risk when they are released, is

inordinately expensive when appropriately staffed, and does not reduce prison

violence or promote public safety.


                                     Page 21 of 41
      Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 22 of 41




      61.    For a person with Autism, isolation is recognized as being a

particularly toxic setting that not only fails to provide equal access to programs,

services and activities, but can cause additional long-lasting harm to his mental

health and on his ability to perform daily living skills. Higgins suffered greater

harm in isolation as a result of his Autism.


      62.    Before and after his time in isolation, Higgins’s mother Sarah Higgins

advised Desoto CI medical staff, Warden Jones, and other prison officials of

Higgins’s Autism diagnosis, the difficulty with adjustment to new surroundings

and the propensity for depression and confusion. In response to this request for a

change in environment, Warden Jones responded, “We have mental health staff

assigned to the institution who are highly trained and certified in evaluating and

treating a myriad of issues within the inmate population.”


      63.    However, despite such assurances, no accommodation, therapy, or

other efforts were made by Warden Jones, the mental health staff, or other person

to mitigate the additional trauma suffered by Higgins as a result of the isolation.


      64.    During this time in isolation, Higgins’s grandfather (with whom he

had a close relationship) died. Because Higgins was in isolation, his ailing

grandfather could not visit him. Higgins never got to say goodbye.




                                     Page 22 of 41
      Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 23 of 41




       65.    During this time in isolation, Higgins was injured by this period of

isolation and deprived of the enjoyment from the participation in and the receipt of

the benefits of these services, programs, and/or activities of FDOC. He was sad,

was depressed with suicidal ideation, and suffered other psychological maladies.

Today, he continues to suffer psychological adverse effects of this prolonged

isolation. For example, he regularly walks three paces, turns, and then walks three

more paces, like he is still in isolation.


       66.    Because Higgins was detained, he was unable to mitigate his injuries

by seeking medical care outside that approved by FDOC.


   F. Deliberate Indifference

       67.    The discrimination against and the treatment of Higgins was

intentional, with reckless disregard, and with deliberate indifference to his

protected rights.


       68.    FDOC (through Warden Jones, the ICT, and the disciplinary team)

and Warden Jones each violated Higgins rights protected by the ADA,

Rehabilitation Act, the Cruel and Unusual Clause, and the Equal Protection Clause

with discriminatory intent and through deliberate indifference.


              (a)    FDOC and Warden Jones each knew that Higgins had epilepsy

and likely had a seizure during the alleged prison rule violations of Sept. 27, 2018.


                                       Page 23 of 41
      Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 24 of 41




             (b)    FDOC and Warden Jones each knew that Higgins had Autism.


             (c)    FDOC and Warden Jones each knew that the effect of their

actions or omissions would result in Higgins being placed in isolation.


             (d)    FDOC and Warden Jones each knew the cumulative effect of

isolation—including the lack of human contact, lack of exercise, lack of

environmental stimulation, cell conditions, and oppressive security measures—

subjects people to a substantial risk of serious harm. The substantial risk was

obvious.


             (e)    FDOC and Warden Jones each knew that Higgins’s Autism

would make the adverse effects of isolation worse. The compounded substantial

risk was obvious.


             (f)    FDOC and Warden Jones each knew that placing Higgins in

isolation because of an involuntary act brought on by his disability—reportedly

biting a guard during an epileptic seizure—would result in an injury and failed to

act on that likelihood.


             (g)    The disciplinary team made a deliberate choice to recommend,

and Warden Jones made a deliberate choice to approve, the discipline of Higgins




                                    Page 24 of 41
     Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 25 of 41




with disciplinary confinement for the alleged prison rule violations of Sept. 27,

2018 because of the involuntary act brought on by his disability.


             (h)   The ICT made a deliberate choice to classify Higgins as CM1

because of the involuntary act brought on by his disability.


             (i)   Warden Jones made a deliberate choice to fail to direct the

disciplinary team to conduct a rehearing and reconvene the ICT to reconsider

Higgins’s custody classification.


      69.    As a direct and proximate result of FDOC’s, its employees’, and its

agents’ actions and omissions resulting in Higgins being placed in isolation,

Higgins suffered psychological injuries; mental pain, suffering, and anguish; and

embarrassment and humiliation.


               COUNT 1: EIGHTH AMENDMENT: EXCESSIVE FORCE
                            (Johnson & Wicker)

      70.    Plaintiff realleges and incorporates by reference the allegations in the

following paragraphs: 1-30.


      71.    Off. Johnson and Off. Wicker deprived Higgins of the rights secured

by the Eighth Amendment to the U.S. Constitution, which may be remedied

pursuant to 42 U.S.C. § 1983. The Eighth Amendment to the U.S. Constitution

prohibits prison officials from using excessive force against an inmate.


                                    Page 25 of 41
      Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 26 of 41




      72.    After the alleged prison rule violations of Sept. 27, 2018, Off. Johnson

and Off. Wicker transported Higgins from E-dormitory to medical. They had

control over Higgins during this transport.


      73.    Pursuant to FDOC policy, prison officials should as soon as possible

use a video camera to visually and auditorily record reactionary use of force. See

Fla. Admin. Code Ann. r. 33-602.210(4)(c)(2). However, DeSoto CI prison

officials did not begin recording the use of force on Higgins until at least 38

minutes after the first use of force on Higgins on Sept. 27, 2018. Furthermore,

recordings should continue uninterrupted. See Fla. Admin. Code Ann. r. 33-

602.210(4)(c)(1). However, the recording of use of force on Higgins on Sept. 27,

2018, contains an interruption for at least 8 minutes.


      74.    After Higgins was mechanically restrained inside E-dormitory,

Off. Johnson and Off. Wicker removed him to outside the housing unit and brought

him to the side of the dormitory. At the time, Higgins was subdued, incapacitated,

and otherwise not resisting.


      75.    Off. Johnson applied excessive force against Higgins or, in the

alternative, was in a position to intervene to prevent the application of excessive

force against Higgins and failed to do so.




                                     Page 26 of 41
      Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 27 of 41




      76.    Off. Wicker applied excessive force against Higgins or, in the

alternative, was in a position to intervene to prevent the application of excessive

force against Higgins and failed to do so.


      77.    Excessive force was applied maliciously and sadistically against

Higgins with the intent to cause harm and in a way that is repugnant to the

conscience of mankind. The application of force against Higgins was unnecessary

and not in a good-faith effort to maintain or restore discipline or order or for any

other penological reason.


      78.    On information and belief, they sought revenge because they

understood Higgins had purposefully bit Off. Tirado that morning. In the

infirmary, Off. Johnson told Higgins that Higgins was “lucky that is all that

happened to you.”


      79.    As a direct and proximate result of this application(s) of excessive

force and battery, Higgins suffered physical injuries and impairments; medical

expenses; loss of earning capacity; mental pain, suffering, and anguish; and

embarrassment and humiliation.




                                     Page 27 of 41
      Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 28 of 41




                           COUNT 2: STATE-LAW BATTERY
                               (Johnson & Wicker)

      80.    Plaintiff realleges and incorporates by reference the allegations in the

following paragraphs: 1-30, 72-78.


      81.    Off. Johnson intentionally struck Higgins with excessive, harmful,

and offensive contact against Higgins’s will or, in the alternative, conspired to

batter Higgins by agreeing to participate in the battery by serving as a look-out or

providing other support.


      82.    Off. Wicker intentionally struck Higgins with excessive, harmful, and

offensive contact against Higgins’s will or, in the alternative, conspired to batter

Higgins by agreeing to participate in the battery by serving as a look-out or

providing other support.


      83.    As a direct and proximate result of this application(s) of excessive

force and battery, Higgins suffered physical injuries and impairments; medical

expenses; loss of earning capacity; mental pain, suffering, and anguish; and

embarrassment and humiliation.


               COUNT 3: EIGHTH AMENDMENT: EXCESSIVE FORCE
                          (Schueneman & Landers)

      84.    Plaintiff realleges and incorporates by reference the allegations in the

following paragraphs: 1-30.


                                     Page 28 of 41
     Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 29 of 41




      85.    Sgt. Schueneman and Off. Landers deprived Higgins of the rights

secured by the Eighth Amendment to the U.S. Constitution, which may be

remedied pursuant to 42 U.S.C. § 1983. The Eighth Amendment to the U.S.

Constitution prohibits prison officials from using excessive force against an

inmate.


      86.    On the morning of Sept. 27, 2018, Sgt. Schueneman went to the E-

dormitory to assist in the response to Higgins.


      87.    After Higgins was restrained, including with handcuffs behind his

back, Sgt. Schueneman lifted Higgins by pulling up him up by his hands.

Sgt. Schueneman applied excessive force against Higgins by over-extending

Higgins’s shoulder rotation, causing Higgins long-lasting injuries.


      88.    Later that morning, Higgins felt intense pain in his shoulders in the

prison infirmary. Off. Schueneman was the cause of this pain and injury.


      89.    Later on Sept. 27, 2018, Off. Landers and others transported Higgins

to the county jail for DeSoto County, Florida.


      90.    At the jail Higgins was charged and booked for battery on a

corrections officer. On Jan. 11, 2019, the state prosecutor filed a nolle prosequi




                                    Page 29 of 41
      Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 30 of 41




dismissing its prosecution for this charge. See State v. Higgins, No. 14 2018 CF

000466 (Fla. 12th Cir. DeSoto Cty.)


      91.    During the transport, Off. Landers demanded Higgins walk faster.

Higgins was in restraints. When Higgins was unable to comply, Off. Landers

lifted high Higgins’s shackled wrists to force him to walk faster. Off. Landers

applied excessive force against Higgins by over-extending Higgins’s shoulder

rotation, causing Higgins long-lasting injuries.


      92.    On information and belief, Sgt. Schueneman and Off. Landers sought

revenge because they understood Higgins had purposefully bit Off. Tirado that

morning. Off. Landers told Higgins that he was lucky he was not worse from the

battery earlier that morning and that Off. Tirado was related to Off. Landers.


      93.    Other than Off. Schueneman and Off. Landers, no other corrections

officer over-extended Higgins’s shoulder rotation.


      94.    Excessive force was applied maliciously and sadistically against

Higgins with the intent to cause harm and in a way that is repugnant to the

conscience of mankind. The application of force against Higgins was unnecessary

and not in a good-faith effort to maintain or restore discipline or order or for any

other penological reason.




                                      Page 30 of 41
     Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 31 of 41




      95.    As a direct and proximate result of this application(s) of excessive

force and battery, Higgins suffered physical injuries and impairments; medical

expenses; loss of earning capacity; mental pain, suffering, and anguish; and

embarrassment and humiliation.


                         COUNT 4: STATE-LAW BATTERY
                            (Schueneman & Landers)

      96.    Plaintiff realleges and incorporates by reference the allegations in the

following paragraphs: 1-30 and 86-93.


      97.    Sgt. Schueneman intentionally over-extended Higgins’s shoulder

rotation with excessive, harmful, and offensive contact against Higgin’s will.


      98.    Off. Landers intentionally over-extended Higgins’s shoulder rotation

with excessive, harmful, and offensive contact against Higgin’s will.


      99.    As a direct and proximate result of this application(s) of excessive

force and battery, Higgins suffered physical injuries and impairments; medical

expenses; loss of earning capacity; mental pain, suffering, and anguish; and

embarrassment and humiliation.




                                    Page 31 of 41
      Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 32 of 41




                  COUNT 5: AMERICANS WITH DISABILITIES ACT
                                 (FDOC)

      100. Plaintiff realleges and incorporates by reference the foregoing

allegations.


      101. FDOC violated the ADA by discriminating against Higgins because

of his disabilities. See 42 U.S.C. § 12132.


      102. Epilepsy and Autism are disabilities for purposes of the ADA.


      103. Through the operation of its prisons, FDOC provides various

“services, programs, and activities,” see 42 U.S.C. § 12132, including safe and

effective housing, meals, recreation, sanitation, canteen, dayroom time to socialize

with others, access to a library, work opportunities, education and vocational

programs, hygiene items, reading materials, personal property, telephone and

visitation privileges, and medical care.


      104. At all relevant times, Higgins met the essential eligibility

requirements for the enjoyment from the participation in and the receipt of the

benefits of these services, programs, and/or activities provided by FDOC. Higgins

was a qualified individual with a disability within the meaning of the ADA. See 42

U.S.C. § 12131(2)




                                     Page 32 of 41
      Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 33 of 41




      105. Because of Higgins’s disability (epilepsy), FDOC detained Higgins in

isolation for approximately 225 days (7½ months) from Sept. 27, 2018, through

May 10, 2019, when he was released


      106. During this time in isolation, FDOC deprived Higgins by reason of his

disabilities of the enjoyment from the participation in and the receipt of the

benefits of these services, programs, and/or activities that FDOC provides to

inmates without disabilities, or otherwise discriminated against him.


      107. During this time in isolation, FDOC deprived Higgins by reason of his

disabilities of the enjoyment from the participation in and the receipt of the

benefits of these services, programs, and/or activities that FDOC provides to

inmates not in isolation, or otherwise discriminated against him.


      108. During this time in isolation, by reason of his disabilities, FDOC

discriminated against Higgins and treated him differently from those not in

isolation.


      109. FDOC failed to adequately house Higgins in a placement that met the

needs of his epilepsy and Autism. FDOC failed to recognize and place Higgins in

a facility that is designed to accept inmates with either epilepsy or Autism and with

prison officials trained about these disabilities. FDOC failed to train DeSoto CI




                                     Page 33 of 41
      Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 34 of 41




prison officials to how to properly identify and care for inmates with epilepsy and

Autism.


      110. FDOC failed to train DeSoto CI prison officials how to recognize and

apply proper restraint protocols for a person with epilepsy.


      111. As a result, (a) Higgins was placed in isolation as a result of the

involuntary act brought on by his disability (epilepsy) and (b) Higgins was battered

and subjected to excessive force as a result of an involuntary act brought on by his

disability (epilepsy).


      112. FDOC failed to train DeSoto CI prison officials how to recognize and

care for a person with Autism. After Sept. 27, 2018, Higgins’s mother continued

to request a reasonable accommodation because Higgins had Autism. FDOC, its

employees, and agents (including Warden Jones) knew Higgins’s mother’s

requests and his need for a reasonable accommodation because of his

developmental disability. Despite these requests for an accommodation because of

his Autism, his placement was not adjusted, and any accommodations were denied.

As a result, Higgins suffered more severe consequences of isolation.


      113. Warden Jones had actual knowledge of Higgins disabilities, and

notwithstanding such notice, and knowledge of the FDOC’s policies against




                                    Page 34 of 41
      Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 35 of 41




disability discrimination, proceeded to permit the discrimination and isolation of

Higgins to continue until his release.


      114. Furthermore, by having explicit policies relating to non-discrimination

against persons with disabilities and then disregarding the protected rights of

persons with known and disclosed disabilities by failing to implement such

policies, FDOC is vicariously liable through their employees’ egregious

discrimination against Higgins.


      115. FDOC, its employees, and agents knew that harm to a federally

protected right was substantially likely and failed to act on that likelihood.


      116. As a direct and proximate result of FDOC’s, its employees’, and its

agents’ discrimination, Higgins suffered psychological injuries; physical injuries

and impairments; medical expenses; loss of earning capacity; mental pain,

suffering, and anguish; and embarrassment and humiliation.


                          COUNT 6: REHABILITATION ACT
                                    (FDOC)

      117. Plaintiff realleges and incorporates by reference the allegations in the

following paragraphs: 1-99, and 105-115.


      118. FDOC violated the Rehabilitation Act by discriminating against

Higgins because of his disabilities. See 29 U.S.C. § 794.


                                     Page 35 of 41
       Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 36 of 41




       119. Epilepsy and Autism are disabilities for purposes of the Rehabilitation

Act.


       120. Through the operation of its prisons, FDOC provides various

programs and activities receiving Federal financial assistance, see 29 U.S.C. § 794,

including safe and effective housing, meals, recreation, sanitation, canteen,

dayroom time to socialize with others, access to a library, work opportunities,

education and vocational programs, hygiene items, reading materials, personal

property, telephone and visitation privileges, and medical care.


       121. At all relevant times, Higgins met the essential eligibility

requirements for the enjoyment from the participation in and the receipt of the

benefits of these services, programs, and/or activities provided by FDOC. Higgins

was a qualified individual with a disability within the meaning of the

Rehabilitation Act.


       122. As a direct and proximate result of FDOC’s, its employees’, and its

agents’ discrimination, Higgins suffered psychological injuries; physical injuries

and impairments; medical expenses; loss of earning capacity; mental pain,

suffering, and anguish; and embarrassment and humiliation.




                                     Page 36 of 41
     Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 37 of 41




       COUNT 7: EIGHTH AMENDMENT: CRUEL & UNUSUAL PUNISHMENT
                           (Warden Jones)

      123. Plaintiff realleges and incorporates by reference the allegations in the

following paragraphs: 1-69.


      124. Warden Jones deprived Higgins of the rights secured by the Eighth

Amendment to the U.S. Constitution, which may be remedied pursuant to 42

U.S.C. § 1983. The Eighth Amendment to the U.S. Constitution prohibits Warden

Jones from inflicting cruel and unusual punishment.


      125. During this time in isolation, Higgins was deprived of the minimal

civilized measure of life’s necessities and human dignity. The isolation of Higgins

was unnecessary and not in a good-faith effort to maintain or restore discipline or

order or for any other penological reason. The isolation resulted in the

unnecessary and wanton infliction of pain.


      126. Warden Jones approved and left in place Higgins’s disciplinary

confinement and custody classification change to CM1 that resulted in Higgins’s

being placed insolation after ignoring his disability that caused the alleged prison

rule violations of Sept. 27, 2018.




                                     Page 37 of 41
      Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 38 of 41




      127. As a direct and proximate result of Warden Jones’s treatment, Higgins

suffered psychological injuries; mental pain, suffering, and anguish; and

embarrassment and humiliation.


           COUNT 8: FOURTEENTH AMENDMENT: EQUAL PROTECTION
                             (Warden Jones)

      128. Plaintiff realleges and incorporates by reference the allegations in the

following paragraphs: 1-69.


      129. Warden Jones deprived Higgins of the rights secured by the

Fourteenth Amendment to the U.S. Constitution, which may be remedied pursuant

to 42 U.S.C. § 1983. The Fourteenth Amendment to the U.S. Constitution

prohibits Warden Jones from intentionally treating Higgins differently than others

similarly situated without a rational basis.


      130. During this time in isolation, Higgins was treated less favorably from

other similarly situated individuals. Inmates who were not detained in isolation did

not endure the adverse conditions of isolation.


      131. Warden Jones had no rational or reasonable basis to place Higgins in

isolation. Warden Jones approved and left in place Higgins’s disciplinary

confinement and custody classification change to CM1 that resulted in Higgins’s

being placed insolation after ignoring his disability that caused the alleged prison



                                     Page 38 of 41
      Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 39 of 41




rule violations of Sept. 27, 2018. Warden Jones’s discriminatory treatment was

based on Higgins’s disability.


      132. As a direct and proximate result of Warden Jones’s discrimination,

Higgins suffered psychological injuries; mental pain, suffering, and anguish; and

embarrassment and humiliation.


                                    RELIEF REQUESTED

      WHEREFORE, Plaintiff respectfully request the following relief:


      A.     An order awarding Higgins compensatory damages to compensate him

for physical injuries; psychological injuries; mental pain, suffering, and anguish;

embarrassment and humiliation; and violation of his disability-related rights:


           (1)      Order FDOC to pay compensatory damages to Higgins for his

      injuries resulting from (a) prison officials’ use of excessive force and

      battery, (b) his isolation, and (c) his deprivation of the enjoyment from the

      participation in and the receipt of the benefits of these services, programs,

      and/or activities provided by FDOC.


           (2)      Order Warden Jones to pay compensatory damages for

      Higgins’s injuries resulting from his isolation.




                                     Page 39 of 41
     Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 40 of 41




           (3)     Order Off. Johnson and Off. Wicker, jointly and severally, to

      pay compensatory damages for Higgins’s injuries resulting from the

      excessive force and battery against Higgins.


           (4)     Order Sgt. Schueneman and Off. Landers, jointly and severally,

      to pay compensatory damages for Higgins’s injuries resulting from the

      excessive force against Higgins and the over-extension of his shoulder

      rotation.


      B.     An award to Plaintiff from the Defendants of reasonable costs,

attorneys’ fees and litigation expenses pursuant to 42 U.S.C. § 1988, 42 U.S.C.

§ 12205, 29 U.S.C. § 794a, or a combination of these statutes;


      C.     An order retaining the Court’s jurisdiction of this matter to enforce the

terms of the Court’s orders; and


      D.     Such further and different relief as is just and proper or that is

necessary to make the Plaintiff whole.




                                     Page 40 of 41
    Case 4:19-cv-00308-RH-CAS Document 1 Filed 07/03/19 Page 41 of 41




     Respectfully Submitted,

s/Benjamin James Stevenson
Benjamin James Stevenson                 Matthew W. Dietz
Fla. Bar. No. 598909                     Fla. Bar. No. 84905
ACLU Found. of Fla.                      Disability Independence Group, Inc.
3 W. Garden St., Suite 712               2990 Southwest 35th Avenue
Pensacola, FL 32502-5636                 Miami, Florida 33133
T. 786.363.2738                          T. 305.669.2822
bstevenson@aclufl.org                    mdietz@justdigit.org

Daniel Tilley
Florida Bar No. 102882
ACLU Found. of Fla.
4343 W. Flagler St., Suite 400
Miami, FL 33134
T. 786.363.2714
dtilley@aclufl.org

                         Counsel for Plaintiff Higgins




                                 Page 41 of 41
